Citation Nr: 0214725	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  99-04 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.

2.  Entitlement to service connection for a left knee 
disorder. 

3.  Entitlement to service connection for a right knee 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back condition to 
include lumbar arthritis, disc disease, and sciatica.  

5.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for psoriasis.

(The issue of service connection for psoriasis will be 
addressed in a later decision.)




REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from February 1943 to March 
1946.

This appeal arises from April and June 1998 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.  The appealed April 1998 rating 
decision granted service connection for irritable bowel 
syndrome and assigned a noncompensable evaluation, determined 
that a claim of entitlement to service connection for a left 
knee disorder was not well grounded, and found that no new 
and material evidence had been submitted to reopen service 
connection claims for a low back disorder and for psoriasis.  
Finally, that decision deferred claims of entitlement to 
service connection for posttraumatic stress disorder (PTSD) 
and service connection for a right knee disorder.  In a June 
1998 rating decision, the RO denied service connection for 
PTSD and determined that new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for a right knee disorder but denied the claim on 
the merits.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution of each of 
the above claims except irritable bowel syndrome, which is 
not on appeal.

With respect to the applications to reopen claims of 
entitlement to service connection for a right knee disorder, 
for a low back disorder, and for psoriasis, in an April 1958 
rating decision. the RO denied service connection for a 
condition of the elbows and forearms, diagnosed as psoriasis, 
for a back condition, and for a right knee condition.  The 
veteran was notified of that decision in April 1958 but he 
did not appeal.  Thus, that decision became final.  In 
October 1960, the RO reopened a claim of service connection 
for the back and denied that claim.  The veteran was notified 
in October 1960 of that decision and did not appeal.  Thus, 
it became final also.  The Board will address the issue of 
new and material evidence to reopen the claims of service 
connection for the back, for psoriasis, and for the right 
knee and thereafter consider those claims on the merits, if 
appropriate. 

The veteran testified before an RO hearing officer in May 
1999.

The Board is undertaking additional development on the issue 
of service connection for psoriasis, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (January. 23, 2002) (to 
be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (January. 23, 2002) (to be codified at 38 C.F.R. § 
20.903.)  After giving the notice and reviewing your response 
to the notice, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1.  The veteran has PTSD, medically linked to documented 
injury in service.  

2.  Left knee degenerative joint disease is not related to 
active service.  

3.  By rating decision dated in April 1958, the RO denied 
service connection for a right knee disability. 

4.  The RO properly notified the veteran of the April 1958 
determination and he did not appeal; the April 1958 decision 
became final.

5.  Evidence received at the RO subsequent to the April 1958 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.

6.  The veteran's right knee was injured during active 
service.  

7.  Competent medical evidence links the current right knee 
osteoarthritis to aging, rather than trauma during active 
service.  

8.  By rating decision dated in October 1960, the RO reopened 
and denied a claim of service connection for a back 
condition. 

9.  The RO properly notified the veteran of the October 1960 
determination and he did not appeal; the October 1960 
decision became final.

10.  Evidence received at the RO subsequent to the October 
1960 decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a back condition.

11.  By rating decision dated in April 1958, the RO denied 
service connection for psoriasis. 

12.  The RO properly notified the veteran of the April 1958 
determination and he did not appeal; the April 1958 decision 
became final.

13.  Evidence received at the RO subsequent to the April 1958 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for psoriasis.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304(f), 3.307, 3.309 (2001).

2.  Left knee degenerative joint disease was not incurred in 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

3.  The April 1958 rating decision, which denied service 
connection for right knee disability, is final.  38 U.S.C.A. 
§ 3305; Department of Veterans Affairs Regulation 1008; 
effective January 1, 1958, to December 31, 1958.

4.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for right knee disability 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).

5.  A right knee disability was not incurred in active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

6.  The October 1960 rating decision, which reopened and 
denied service connection for a back condition, is final.  38 
U.S.C.A. § 4005; 38 C.F.R. § 3.104(a) (effective May 29, 
1959, to December 31, 1962).

7.  New and material evidence has not been received to 
warrant reopening the previously and finally denied claim of 
entitlement to service connection for a back condition, to 
include lumbar arthritis, disc disease, and sciatica; the 
claim is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).

8.  The April 1958 rating decision, which denied service 
connection for psoriasis, is final.  38 U.S.C.A. § 3305; 
Department of Veterans Affairs Regulation 1008; effective 
January 1, 1958, to December 31, 1958.

9.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for psoriasis and the claim 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2001). 

A chronic disease will be considered to have been incurred in 
service when manifested to a degree of 10 percent or more 
within 1 year from the date of separation from active 
service.  See 38 C.F.R. § 3.307 (2001).  Osteoarthritis or 
degenerative arthritis and psychoses shall be considered a 
chronic diseases within the meaning of  38 C.F.R. § 3.307.  
See 38 C.F.R. § 3.309 (2001).

I.  Service connection for PTSD

In addition to those service connection requirements 
mentioned above, service connection for PTSD also requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § Sec. 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy, and the 
claimed stressor is related to that combat, his lay 
testimony-alone-may establish the occurrence of the claimed 
in-service stressor in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of his service.  38 C.F.R. § 3.304(f) (2001); 
see also Cohen v. Brown, 10 Vet. App. 128 (1997).

In June 1997, the veteran underwent a VA PTSD examination.  
The examiner noted the veteran's reported stressor, that of 
being injured in a vehicle accident on a Kansas flight line.  
This was a noncombat injury.  The veteran reported recurrent 
dreams, sleep difficulty, and feelings of resentment.  The 
examiner gave an Axis I diagnosis of PTSD, which appears to 
be due to an in-service stressor, and assigned a Global 
Assessment of Functioning (GAF) score of 75 [according to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, a score of 71 to 80 is indicative 
of transient, if any, symptoms that are expectable reactions 
to psychosocial stressors resulting in no more than slight 
impairment in social, occupational, or school functioning, 
i.e., temporarily falling behind in schoolwork.  See 
38 C.F.R. § 4.125 (2001)]. 

In June 1998, another VA psychiatrist reviewed the claims 
folder and reported disagreement with the PTSD diagnosis 
previously given.  The psychiatrist determined that the sole 
stressor of a knee injury did not fit the criteria for a PTSD 
diagnosis and that the diagnosis should be corrected to 
depressive reaction, mild.  The psychiatrist appeared to link 
the depressive reaction to in-service injury.

The medical evidence is in conflict concerning the correct 
diagnosis of the veteran's mental disorder.  In weighing the 
two diagnoses, it is noted that the June 1997 PTSD diagnosis 
is based on a review of the records and an interview of the 
veteran.  The June 1998 diagnosis is based only on a review 
of the record.  Thus, the Board cannot say that the June 1997 
diagnosis is less valid than the June 1998 diagnosis.  The 
Board must therefore find that the evidence is in relative 
equipoise on the issue of whether the veteran has PTSD due to 
active service.  Resolution of this issue in favor of the 
veteran is therefore required.  See 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 58 (1991).  The Board concludes that it is at least as 
likely as not that the veteran has PTSD.  

Because the veteran is not a combat veteran, there must be 
credible supporting evidence that the claimed in-service 
stressor occurred.  In this case, that requirement has been 
met, as the veteran's service medical records corroborate the 
existence of the claimed stressor, that is, a right knee 
injury.  The regulatory requirements for service connection 
for PTSD having been met, the claim must therefore be 
granted.  

II.  Service Connection for the Left Knee

The veteran's service medical records (SMRs) reflect 
treatment for various disorders, including a fall from a 
"tug" resulting in a right knee strain and abrasion in 
October 1944.  A December 1944 treatment note reflects that 
the back was taped for sprain.  A December 1944 examination 
report notes that the bones and joints were normal.  A March 
1946 separation examination report is negative for any left 
knee disorder.  

An October 1948 private examination report by a Dr. William 
Cooper notes that there was some left thigh pain as a result 
of the in-service injury but no residuals.  The veteran had 
been able to play tennis and swim. 

The veteran submitted a claim for benefits in February 1958, 
mentioning the back and legs; he did not mention either knee.  
A February 1958 left knee X-ray showed no significant 
pathological change.  During a subsequent February 1958 VA 
examination, he mentioned pain in the low back radiating to 
the sciatic nerves but did not complain of any knee pain.  
The examiner noted that there was nothing remarkable about 
the hips, knees, ankles, or toes, and then stated "These are 
normal legs".  

August 1960 X-rays showed irregular markings over both medial 
femoral condyles.  In September 1960, Dr. Cooper reported 
that the veteran had some aching and instability of the 
knees, more prominent on the right.  Both knees had full, 
painless range of motion.  Dr. Cooper opined that given that 
the veteran had a severe adductor strain in 1944, it was 
likely that the irregularity of the abductor tubercle and 
spur formation represented an avulsion strain of the adductor 
muscle.  No specific measure or treatment was indicated.

In February 1997, the veteran submitted service connection 
claims for multiple conditions, including the left knee.  He 
felt that the 1944 accident was related to current left knee 
arthritis.  

In a May 1997 letter, the veteran's sister recalled that the 
veteran had problems with his knees after returning from 
active service.  

The veteran underwent a VA compensation and pension 
examination of the joints in June 1997.  The report does not 
mention any complaint of left knee pain; however, X-rays 
showed mild degenerative joint disease of both knees.  

As noted in the introduction, in April 1998, the RO 
determined that the left knee claim was not well grounded.  

In May 1999, the veteran testified that his claim for 
benefits for the left knee actually referred to left leg 
numbness.  He testified that when his back occasionally went 
out the left leg went numb and that he had recently learned 
that it might be an L4 disc problem.  His representative 
requested that VA examine the left knee.  

In December 1999, the RO issued a statement of the case 
continuing to find the left knee claim not well grounded.  In 
April 2001, the RO sent the veteran a VCAA notice letter.  In 
the letter, the RO notified the veteran that it would obtain 
a VA examination if it decided that one was necessary.  It 
also informed the veteran that it would assist in obtaining 
any medical records if the veteran would provide enough 
information to enable the RO to do so.  The veteran submitted 
no further information concerning the left knee.  In April 
2002, the RO issued a supplemental statement of the case 
(SSOC) denying the claim on the merits.   

In reviewing this claim, the Board initially will address 
VA's duty to assist and duty to notify.  The Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (November. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5103, 5103A, 5107, and 5126, and codified as amended at 5102, 
5103, 5106 and 5107 (West Supp. 2001)) redefined VA's duty to 
assist a veteran in the development of a claim.  Guidelines 
for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claim for service 
connection for a left knee disorder, and that the duty to 
assist requirements of the VCAA have in effect been 
satisfied.

VA's amended duty to assist now includes providing a medical 
examination or obtaining a medical opinion where such is 
necessary to make a decision on the claim.  38 U.S.C. 
§ 5103A(d).  However, VA is not required to do so if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C. § 5103A(a)(2).  The 
requirement for obtaining a medical examination exists where 
all information and lay evidence contains competent evidence 
that the claimant has a current disability or persistent or 
recurrent symptoms of disability, and indicates that the 
disability or symptoms may be associated with active service, 
but does not contain sufficient evidence for VA to make a 
decision on the claim. 38 U.S.C. § 5103A(d)(2).  

In this case, the Board does not find it necessary to obtain 
a medical opinion concerning the left knee.  The veteran's 
SMRs are negative for any left knee complaint.  A 1958 
examination report notes that the left knee was completely 
normal.  A June 1997 VA X-ray found mild degenerative joint 
disease of the left knee.  The veteran has not alleged any 
continuity of symptoms since release from active service.  In 
fact, in May 1999 he testified that his left knee complaints 
were limited to occasional numbness that came and went with 
his low back symptoms.  Thus, there is no evidence that 
indicates that mild left knee degenerative joint disease may 
be associated with active service.  His claim of service 
connection for a low back disorder with sciatica will be 
addressed elsewhere in this decision.  Therefore, the Board 
finds that a medical evaluation and opinion are not necessary 
for adjudication of the left knee claim. 

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his left knee claim and that there is no 
prejudice to him by appellate consideration of the claim at 
this time without providing additional assistance to the 
veteran in the development of his claim or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his left knee claim.  Hence, 
no assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the left knee claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

With respect to VA's amended duty to notify the appellant of 
the information and evidence necessary to substantiate his 
claim and to indicate which portion of any such information 
or evidence is to be provided by which party, the RO has 
fulfilled that duty by supplying the veteran a notice letter 
in April 2001.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Thus, the Board finds that VA has complied with 
notice requirements of section 5103(a), as amended by VCAA, 
and 38 C.F.R. § 3.159(b), as amended, and the Board has no 
further duty to enforce these notice standards under 
Quartuccio. 

After reviewing all of the medical and lay evidence the Board 
finds that it preponderates against the claim of service 
connection for a left knee disorder.  The benefit of the 
doubt doctrine is therefore not for application and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 1991 & Supp 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  

III.  Service Connection for the Right Knee

As noted in the introduction, a right knee service connection 
claim was previously denied in an April 1958 RO rating 
decision that became final absent further timely appeal.  
Pursuant to 38 U.S.C. § 7105(c), when a claim has been 
disallowed by the RO, "the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered" unless new and material 
evidence has been presented.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.156, 3.160 (2001), 
§ 20.1103 (2002); see also VAOPGCPREC 38-97.

New and material evidence is evidence that has not been 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant and 
that, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit stressed that newly submitted evidence could be 
material if it resulted in a more complete record for 
evaluating the disability.  With respect to any application 
to reopen a finally decided claim, the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the April 1958 
rating decision consists of service medical records (SMRs), a 
VA examination report, private medical reports, and claims 
and statements of the veteran.  Some of these are briefly 
discussed below.

The SMRs reflect treatment in October 1944 for a fall from a 
"tug" resulting in a right knee sprain and right knee 
abrasion.  A subsequent hospital report notes that the leg 
was bent out from the right knee resulting in a sprain with 
possible rupture of ligaments.  An X-ray of the right knee 
was negative.  A December 1944 examination report notes that 
the bones and joints were normal.  A March 1946 separation 
examination report is negative for any right knee disorder.  

An October 1948 private examination report by a Dr. William 
Cooper notes that there was some left thigh pain as a result 
of the in-service injury but no residuals.  The veteran had 
been able to play tennis and swim.

The veteran submitted a claim for benefits in February 1958, 
mentioning the back and legs; he did not mention either knee.  
February 1958 X-rays of the right knee did show minimal 
spurring of the medial femoral condyle.  During a subsequent 
February 1958 VA examination, he mentioned pain in the low 
back radiating to the sciatic nerves but did not complain of 
knee pain.  The examiner noted that there was nothing 
remarkable about the hips, knees, ankles, or toes, and stated 
"These are normal legs".  

The Board must next review the evidence submitted since the 
April 1958 decision to determine whether any of it is new and 
material evidence, that is, whether it results in a more 
complete record for evaluating the service connection claim.

The evidence submitted since April 1958 includes VA and 
private medical evidence, the veteran's testimony, and some 
lay witness statements.  To the extent that VA had earlier 
denied the right knee service connection claim based on no 
evidence tending to show a chronic right knee condition, 
current evidence of right knee osteoarthritis together with a 
medical nexus opinion addressing the etiology bears directly 
and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant and, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Thus the 
Board agrees with the RO that new and material evidence has 
been submitted and that VA must therefore reopen the claim 
and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; Manio, supra.  When the Board addresses in its 
decision a question that had not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Here, the 
veteran is not prejudiced by consideration of the merits of 
the claim, because the RO has already done so and the matter 
has been fully developed.  The Board will next discuss the 
relevant evidence submitted since the April 1958 decision.  

In September 1960, Dr. Cooper reported that the veteran had 
some aching and instability of the knees, more prominent on 
the right.  Both knees had full, painless range of motion.  
August 1960 X-rays showed irregular markings over both medial 
femoral condyles.  Dr. Cooper opined that given that the 
veteran had a severe adductor strain in 1944, it was likely 
that the irregularity of the abductor tubercle and spur 
formation represented an avulsion strain of the adductor 
muscle.  No specific measure or treatment was indicated.

In February 1997, the veteran submitted service connection 
claims for multiple conditions, including the right knee.  He 
felt that the 1944 accident was related to current right knee 
osteoarthritis.  

In a May 1997 letter, the veteran's sister recalled that the 
veteran had problems with his knees after returning from 
active service.  

The veteran submitted private medical reports in June 1997.  
Of these, a July 1995 report from a Dr. Krugman reflects that 
X-rays showed osteoarthritic changes in the right knee.  
Other 1995 and later dated reports agree with that finding.  

The veteran underwent a VA compensation and pension 
examination of the joints in June 1997.  The report notes 
that the veteran complaint of right knee pain the most when 
his back also hurt the most.  On examination, there was mild 
right knee crepitus, but no instability and no joint line 
tenderness.  Straight leg raising test was positive, 
bilaterally.  X-rays showed mild degenerative joint disease 
of the right knee.  

In June 1998, a VA examiner reviewed the claim file and 
offered an opinion that linked current right knee 
degenerative joint disease to normal aging and not to an in-
service knee injury.  

In May 1999, the veteran testified that right knee pain has 
existed continuously since active service.    

In April 2001, the RO sent the veteran a VCAA notice letter.  
In the letter, the RO notified the veteran that it would 
obtain a VA examination if it decided that one was necessary.  
It also informed the veteran that it would assist in 
obtaining any medical records if the veteran would provide 
enough information to enable the RO to do so.  The veteran 
submitted no further information concerning the right knee. 

In reviewing the above evidence, the Board notes that the RO 
has obtained a medical opinion concerning the etiology of the 
current right knee disorder and has obtained all known 
medical records.  The veteran testified at a hearing and the 
transcript is of record.  The Board finds that VA has 
fulfilled its amended duty to assist in developing this 
claim.  In this case, the record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his right knee claim.  Hence, 
no further assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the right knee 
claim.  Smith, Dela Cruz, supra.

With respect to VA's amended duty to notify the appellant of 
the information and evidence necessary to substantiate his 
claim and to indicate which portion of any such information 
or evidence is to be provided by which party, the RO has 
fulfilled that duty by supplying the veteran a notice letter 
in April 2001.  See Quartuccio, supra.  Thus, the Board finds 
that VA has complied with notice requirements of section 
5103(a), as amended by VCAA, and 38 C.F.R. § 3.159(b), as 
amended, and the Board has no further duty to enforce these 
notice standards under Quartuccio. 

After reviewing all of the medical and lay evidence, the 
Board finds that it preponderates against the claim of 
service connection for a right knee disorder.  While it is 
true that the veteran did suffer a significant right knee 
injury in October 1944, the medical evidence reflects that 
the injury left no residual and had completely resolved at 
the time of the veteran's separation from active service in 
March 1946.  An October 1948 private medical report does not 
reflect any right knee pain.  February 1958 X-rays of the 
right knee did show minimal spurring of the medial femoral 
condyle; however, the veteran still did not complain of right 
knee pain.  September 1960 marked the first complaints of 
right knee pain.  This tends to refute the veteran's 
testimony that he had continuous right knee pain ever since 
the 1944 injury and tends to refute the lay witness statement 
to that effect also.  Thus, even considering the favorable 
lay evidence in this matter, the preponderance of the 
evidence is against the claim and benefit of the doubt 
doctrine is therefore not for application.  The claim must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 1991 & Supp 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  

IV.  New and Material Evidence for a Back Condition.

As noted in the introduction, a claim of service connection 
for a back condition was previously denied by April 1958 and 
October 1960 RO rating decisions that became final absent 
further timely appeal.  Thus, the claim may not be reopened 
and allowed unless new and material evidence has been 
presented since the more recent (October 1960) final 
decision.  

The relevant evidence of record at the time of the October 
1960 rating decision is briefly discussed below.

The SMRs reflect treatment in October 1944 for a fall from a 
"tug" resulting in a right knee sprain and right knee 
abrasion.  No complaint of a back injury was recorded.  A 
treatment report dated December 10, 1944 reflects that the 
back had been taped for a sprain.  On December 12, 1944, the 
veteran removed the tape, tearing his skin in the process.  A 
December 19, 1944 examination report notes that the bones and 
joints were normal.  A March 1946 separation examination 
report is negative for any back disorder.  

The veteran submitted a claim for benefits in February 1958, 
mentioning the back.  February 1958 X-rays of the back were 
negative.  The report notes that the lumbar spine was 
somewhat straightened but otherwise normal.  A February 1958 
VA examiner noted back pain of longstanding duration.  During 
a separate February 1958 VA orthopedic evaluation, he 
mentioned pain in the low back radiating to the sciatic 
nerves with left leg giving way.  He reported that he was in 
bed for 7 to 8 weeks because of back pain.  The diagnosis was 
herniated nucleus pulposus.

The RO denied service connection for a back condition in 
April 1958 and the veteran did not appeal that decision.  

An August 1958 VA certificate reflects treatment for back 
pain, muscle spasm of the lumbar area, and subluxation of the 
sacroiliac.  

In September 1958 a chiropractor reported that he had seen 
the veteran for low back pain in August 1947.  

Private medical reports dated from 1948 to 1960, from Dr. 
Cooper, were subsequently submitted.  An October 1948 report 
reflects that the veteran had a 10-year history of back pain 
that started after a football game. The veteran recalled that 
one year earlier he had a severe two-week episode of back 
pain after playing tennis.  Symptoms abated, however.  One or 
two days earlier, the symptoms returned after heavy lifting.  
He mentioned an injury during active service four years 
earlier that apparently left no residual except occasional 
aching of the left thigh.  Dr. Cooper examined the back and 
found it likely that there was some congenital structural 
variation in the lower back that had caused recurrent 
episodes of mild lumbosacral strain.  Dr. Cooper noted in a 
September 1959 report that X-rays showed disc narrowing at 
L4-5 and at L5-S1.  A diagnosis of herniated nucleus 
pulposus, L5, left, was given.

In a March 1960 letter, a service comrade recalled that the 
veteran complained of back pain in 1945.

In October 1960, the RO determined that new and material 
evidence had been submitted but denied the claim on the basis 
that the evidence did not provide any relationship between 
the current back condition and active service.  

The Board must next review the evidence submitted since the 
October 1960 decision to determine whether any of it is new 
and material evidence, that is, whether it results in a more 
complete record for evaluating the service connection claim.

The evidence submitted since October 1960 includes VA and 
private medical evidence, the veteran's testimony, and some 
lay witness statements.  A May 1997 VA neurology examination 
report notes lumbar radiculopathy and degenerative disc 
disease.  A June 1997 VA compensation and pension examination 
report of the joints notes that the current low back 
condition consists of mild degenerative joint disease and 
sciatica.  To the extent that VA had earlier denied the back 
claim based on no evidence tending to show a relationship 
between active service and a herniated nucleus pulposus or 
disc narrowing, additional new medical evidence, such as the 
July 1995 X-rays showing progression of the lumbar disc 
disease, are merely cumulative of earlier submitted evidence.  
Other VA and private medical evidence tends to confirm 
earlier diagnoses concerning the back and also note 
progression of the back disorder.  These reports are merely 
cumulative and redundant.  Likewise, the veteran's testimony 
and additional lay witness reports are merely cumulative of 
earlier considered assertions and lay witness reports.  After 
reviewing all of the evidence submitted since the October 
1960 decision, the Board finds that it is cumulative or 
redundant and is not so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The Board finds that new and material 
evidence has not been submitted.  The application to reopen 
the claim is therefore denied. 

Concerning the VCAA, 38 U.S.C.A. § 5103A(f) provides that the 
VCAA is not intended to require VA to reopen a claim that has 
been disallowed except when new and material evidence has 
been submitted.  

VI.  New and Material Evidence for Psoriasis.

As noted in the introduction, a claim of service connection 
for psoriasis, then characterized as a condition of the 
elbows and forearms was previously denied in an April 1958 RO 
rating decision that became final absent further timely 
appeal.  That claim may not thereafter be reopened and a 
claim based upon the same factual basis may not be considered 
unless new and material evidence has been presented.  

The relevant evidence of record at the time of the April 1958 
rating decision consists of SMRs, a VA examination report, 
private medical reports, and claims and statements of the 
veteran.  These are briefly discussed below.

The SMRs reflect no treatment for psoriasis or other skin 
irritation.  A March 1946 separation examination report is 
negative for any skin disorder.  

A February 1958 VA orthopedic examination report gives a 
diagnosis of psoriasis of the scalp, elbows, and forearms.

In March 1958, the veteran reported to the RO that he had a 
skin condition treated in 1945 on Guam that was getting 
worse.  He reported that a Dr. Rose treated the skin 
condition in 1947 and 1948.  Subsequently, Dr. Rose reported 
that he had seen the veteran in 1949 for seborrheic eczema.  

In an April 1958 rating decision, the RO denied service 
connection for psoriasis on the basis of no evidence of 
psoriasis during active service.  

The Board must next review the evidence submitted since the 
April 1958 decision to determine whether any of it is new and 
material evidence, that is, whether it results in a more 
complete record for evaluating the service connection claim.

The evidence submitted since April 1958 includes VA and 
private medical evidence, the veteran's testimony, and a lay 
witness statement.  To the extent that VA had earlier denied 
the psoriasis claim based on no evidence tending to show the 
condition during active service, additional evidence that the 
veteran did have the condition shortly after active service 
might bear substantially upon the matter, is neither 
cumulative nor redundant and, by itself, or in connection 
with evidence previously assembled, is so significant that it 
must be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The Board notes that the veteran's sister 
recalled that the veteran was plagued by a skin disorder when 
he returned from Guam.  Thus, new and material evidence has 
been submitted.  VA must therefore reopen and review the 
former disposition of the claim.  38 U.S.C.A. § 5108; Manio, 
supra.  To this extent, the appeal is granted.  

ORDER

1.  Service connection for PTSD is granted.

2.  Service connection for a left knee disorder is denied.  

3.  New and material evidence for service connection for a 
right knee disorder has been submitted; the claim is 
reopened; service connection for a right knee disorder is 
denied.

4.  New and material evidence for service connection for a 
back disorder has not been submitted and the appeal is 
denied.  

5.  New and material evidence for service connection for 
psoriasis has been submitted; to this extent, the appeal is 
granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

